Luke, J.
1. The measure of damages recoverable in a suit brought under the Federal employer’s liability act being only the amount the deceased, if he had ndt died, would have contributed to his legal beneficiaries (the plaintiff and her child in the instant case), it was reversible error for the court to instruct the jury as follows: “ If entitled to recover anything, it should be such an amount as would he a fair cash equivalent of his full yearly earning capacity when he lost his life, payable in annual installments until his death. ”
2. Although elsewhere in his charge, but not in direct connection with the above excerpt, the judge correctly instructed the jury upon this subject, it cannot, under repeated rulings of this court and of the Supreme Court, be held that the erroneous charge was harmless error, since it was never specifically retracted.
3. After a careful examination of the several assignments of error, the above ruling deals with the only complaint that contains reversible error. ' • >

-Judgment reversed.


Bloodworth, J., eoncws. Broyles, G. J., disqualified.